Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-21, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, the secondary controller generating, from the sensor data, diagnostic data for failure diagnostics or life prediction relating to the image forming apparatus, transmitting data other than the diagnostic data to the primary controller via the first transmission path, and transmitting the diagnostic data to the diagnostic server, without relaying via the primary controller, via the second transmission path, or transmitting data other than the sensor data to the primary controller via the first transmission path, and transmitting the sensor data to the diagnostic server, without relaying via the primary controller, via the second transmission path.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---IMAGE FORMING APPARATUS AND DIAGNOSTIC SYSTEM INCREASING FREQUENCY OF ACQUIRING DIAGNOSTIC DATA---.

Cited Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hitaka (US 20210081733 A1) is by the same inventor and assignee, and is not prior art. This reference discloses image forming device diagnostic system comprising a primary controller and a secondary controller that controls the image former, wherein the primary controller instructs the secondary controller to execute the image forming processing, a sensor that detects a state of the image former and transmits sensor data indicating the state to the secondary controller, a first transmission path between the secondary controller and the primary controller, wherein data related to the execution of the image forming processing is transmitted through the first transmission path, and a second transmission path different from the first transmission path, wherein the secondary controller generates, from the sensor data, diagnostic data for failure diagnostics and life prediction relating to the image forming device, and transmits the diagnostic data to the primary controller via the second transmission path, and the image forming device diagnostic system further comprises a diagnostic server that receives the diagnostic data from the image forming device and that performs the failure diagnostics and life prediction. See claim 16.

Hitaka et al (US 11316984 B2) has a common inventor and the same assignee, and is not prior art. This reference discloses a compression unit that compresses the diagnostic data generated by the secondary controller, and a diagnostic data transmitter that transmits the diagnostic data in a compressed state to the diagnostic server. Further, the writer stores, in addition to the diagnostic data, data indicating a correspondence between the diagnostic data in the compressed state and the diagnostic data in an uncompressed state. See par. 229.

Yasunaga (US 10257382 B2) discloses a plurality of communication paths through which plural pieces of data are capable of being transferred in parallel between the controller and the image forming apparatus, the measured data transfer speed of each of the plurality of communication paths being used to assign a data transfer to each of the plurality of communication paths. See abstract.


Shiraga (US 20200379694 A1) discloses a management server that includes a first communication interface and a first controller and an intermediary device that includes a second communication interface and a second controller. The second controller is configured to transmit a request for transmission of status information from a printer via the second communication interface, the status information including usage information regarding use of a particular member that deteriorates with use of the printer, receive the status information transmitted by the printer, via the second communication interface, and transmit the received status information to the management server via the second communication interface. The first controller is configured to receive the status information via the first communication interface, generate notification information based on the usage information included in the received status information, the notification information including at least one of information representing that the particular member needs to be replaced or maintained and information representing that the printer needs to be replaced, and transmit the generated notification information to a device other than the printer via the first communication interface. See par. 11. 

Fukuoka (US 20190056899 A1) discloses an information processing apparatus includes a first controller and a second controller. The first controller performs processing dependent on hardware having a function. The second controller is connected to the first controller via a general-purpose communication path and performs processing not dependent on the hardware. Each of the first controller and the second controller transmits control information used for controlling the hardware to a counterpart controller of the first controller or the second controller via the communication path while varying a transmission interval in accordance with a type of the control information. See abstract and Also see application in related application 17/023803 (US 20210081733 A1).

Koseki (JP 2017216654 A) disclose a printer 7, a control device 5, and a server 9 can be connected to an apparatus management system 1 via a communication network GN. The printer 7 comprises a sensor 15 detecting an environment where the printer 7 is installed, a printer side control section 10 generating detection data 121 based on a detection result of the sensor 15, and a printer side communication section 13 transmitting the detection data 121 to the server 9 via the control device 5. The server 9 comprises, a server side storage section 91 cumulatively storing detection data 911, and a prediction processing section 903 referring to the detection data 911 stored by the server side storage section 91 and predicting a state of the printer 7 or a state change of the printer 7. See JPO abstract. Also see application in related application 17/023803 (US 20210081733 A1).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
18 June 2022